    Case 7:20-cv-00099-HL-TQL Document 3 Filed 05/20/20 Page 1 of 2


                                                                                               FILED
                                                                                    John E. Triplett, Acting Clerk
                      IN THE UNITED STATES DISTRICT COURT                            United States District Court

                     FOR THE SOUTHERN DISTRICT OF GEORGIA                        By CAsbell at 3:05 pm, May 20, 2020

                               WAYCROSS DIVISION


 BENJAMIN EUGENE ISAAC,

                Plaintiff,                                  CIVIL ACTION NO.: 5:20-cv-61

        v.

 ROBERT ELLIS; and SHIRLYN THOMAS,

                Defendants.


                                            ORDER

       Plaintiff, who is currently housed at Ware County Jail in Waycross, Georgia, filed a

Complaint pursuant to 42 U.S.C. § 1983. Doc. 1. Plaintiff contests events allegedly occurring at

Valdosta State Prison in Valdosta, Georgia, which is in Lowndes County, Georgia. Id.

       A district court may raise the issue of defective venue sua sponte. Collins v. Hagel, No.

1:13-CV-2051, 2015 WL 5691076, at *1 (N.D. Ga. Sept. 28, 2015) (citing Kapordelis v. Danzig,

387 F. App’x 905, 906–07 (11th Cir. 2010) (affirming sua sponte transfer, in accordance with 28

U.S.C. § 1406(a), of pro se prisoner’s civil rights action from New York to Georgia), and

collecting cases)). When venue is improper, a court “shall dismiss, or if it be in the interest of

justice, transfer such case to any district . . . in which it could have been brought.” 28 U.S.C.

§ 1406(a). “The court may transfer the case if (1) the proposed transferee court is one in which

the action ‘could have been brought’ and (2) transfer would be ‘in the interest of justice.’” Leach

v. Peacock, Civil Action No. 2:09cv738, 2011 WL 1130596, at *4 (M.D. Ala. Mar. 25, 2011)

(citing 28 U.S.C. § 1406(a)). Trial courts generally have broad discretion in determining
     Case 7:20-cv-00099-HL-TQL Document 3 Filed 05/20/20 Page 2 of 2



whether to transfer or dismiss a case. Id. (citing England v. ITT Thompson Indus., Inc., 856 F.2d

1518, 1520 (11th Cir. 1988)).

        This Court is not the proper venue to hear Plaintiff’s claims against the named

Defendants. Section 1391(b) of Title 28 of the United States Code sets forth the applicable

venue provisions:

        A civil action may be brought in (1) a judicial district in which any defendant
        resides, if all defendants are residents of the State in which the district is located;
        (2) a judicial district in which a substantial part of the events or omissions giving
        rise to the claim occurred, or a substantial part of property that is the subject of
        the action is situated; or (3) if there is no district in which an action may otherwise
        be brought as provided in this section, any judicial district in which any defendant
        is subject to the court’s personal jurisdiction with respect to such action.

Plaintiff complains about events occurring in Lowndes County, Georgia, which is within the

Middle District of Georgia. 28 U.S.C. § 90(b)(6). Thus, venue is proper in that District.

28 U.S.C. § 1391(b)(2). Accordingly, the Court TRANSFERS Plaintiff’s Complaint and this

case to the Valdosta Division of the United States District Court for the Middle District of

Georgia in the interest of justice.

        SO ORDERED, this 20th day of May, 2020.




                                       _____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
